- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX I ndex Page Analysis of the Result  02 Eletrobras Holding  10 Generation and Transmission Companies  20 Itaipu  21 Furnas  26 Chesf  40 Eletronorte  52 Eletronuclear  65 Eletrosul  71 CGTEE  79 Distribution Companies  85 Amazonas Energia  86 Distribuição Acre  93 Distribuição Alagoas  98 Distribuição Piauí  Distribuição Rondônia  Distribuição Roraima  Participation Company  Eletropar  DFS  Capital Management Department DFSI  Investor Relations Division invest@eletrobras.com.br www.eletrobras.com Marketletter  June 2010 ELETROBRÁS PERFORMANCE DURING THE FIRST SEMESTER 2010 E letrobras registered, in the first semester of 2010, a gain of R$ 1,733.7 million, equivalent to R$ 1.53 per share. In the same period of the previous year, the Company registered a loss of R$ 1,989.5 million, equivalent to R$ 1.76 per share. Eletrobrás ended the second quarter of 2010 with a gain of R$ 995,4 million, equivalent to R$ 0.88 per share, whereas at the same period of 2009 a loss of R$ 2,090.8 million, equivalent to R$ 1.85 per share e was registered. 1. Eletrobrás System 1.1 ELECTRIC ENERGY TRANSACTIONS A  Energy sale  R$ thousands Parent Company Consolidated 06/30/2010 06/30/2009 06/30/2010 06/30/2009 Supply - - 2,580,988 3,400,003 Gross Supply - - 5,306,706 3,922,832 Transmission - - 2,306,387 2,422,922 Electric Energy traded at CCEE  short-term energy 955,144 963,350 1,133,013 1,259,623 Relending of Itaipu Energy 2,935,683 3,530,857 2,935,683 3,530,857 Regulatory Asset  Itaipu Energy Trading (531,802) (531,802) Other 2,882 2,974 2,882 2,974 3,361,907 2,081,711 13,733,857 12,123,741 B - Energy purchased for resale and use of transmission lines  R$ thousands Parent Company Consolidated 06/30/2010 06/30/2009 06/30/2010 06/30/2009 Supply - - 614,152 562,682 Gross Supply - - 199,879 441,174 Transmission - - 621,076 585,936 Electric Energy traded at CCEE  short-term energy 450,752 584,922 455,969 731,050 Relending of Itaipu Energy 3,148,157 2,533,585 1,701,111 793,291 Other 3,640 3,091 30,336 172,736 3,602,549 3,121,598 3,622,523 3,286,869 In the Relending of Itaipu Energy line item a revenue of $ 304 million is included in order to represent the effect of the Regulatory Assets The result of this first semester of 2010 was impacted by the loss relating to the recognition of the effect of U.S. inflation, measured by the Industrial Goods and Consumer Price indices, which affect the commercialization of energy from Itaipu, in the form of Regulatory Assets, which negatively impacted the semesters result in R$ 228 million. In the second quarter of 2010 a positive effect of R$ 809 million was registered. The balance of the Regulatory Asset deriving from trade energy of Itaipu Binacional during the period between January and June 2010, represented by the line item Right of Reimbursement, presented in the Non-Current Asset, is R$ 731.5 million. 1.2 Consolidated Financial Statement The Consolidated Financial Statement of the Eletrobrás System showed the following evolution: 2 2º Quarter  R$ milion CONSOLIDATED 1º Semester  R$ milion Variation Variation 36.9% Operating Income 13.7% 13.3% Operating Expenses 0.6% 7978.2% Profit before the Financial Result 236.6% 104.1% Financial Result 115.2% 147.6% Net Income 187.1% R$ 0.9 (R$ 1.8) 147.6% Net Income per share R$ 1.5 (R$ 1.8) 187.1% 18.2% Market Value 18.2% 17.5% 0.30% 17.2 pp Operating Margin (%) 16.4% 5.50% 10.9 pp 13.0% -37.30% 50.3 pp Net Margin (%) 13.0% -17.00% 30.1 pp Operating Margin Operating Income / Operating Revenue Net Margin Net Income / Operating Revenue pp percentage point In 2009 the market value adjusted ex dividend 1.3 Ebitda Evolution The sum of the Ebitdas of our subsidiaries in the first semester of 2010 totaled R$ 3,132 million, 34.07% superior to the amount registered in the same period of 2009 when an amount of R$ 2,336 million was registered. In relation to the generating and transmission companies, Furnas presented an increase of 16.05%, going from R$ 628 million to R$ 729 million. Chesf showed an increase of 8.82%, going from R$ 1,109 million to R$ 1,207 million. Eletronorte, which supplies the Brazilian Isolated System, shows an increase of 106.3%, going from R$ 374 million in the first semester of 2009 to R$ 772 million in the first semester this year. Eletrosul presented, in the first semester of 2010, an Ebitda of R$ 180 million, 18.32% superior to the amount of R$ 220 million registered in the first semester of 2009. Eletronuclear registered an increase of 42.23%, going from R$ 265 million in the first semester of 2009 to R$ 378 million in the first semester of 2010, whereas CGTEE showed an decrease of 28.66%, going from R$ (31) million to R$ (40) million. In relation to the distribution companies, an increase of 59.70% was verified in the total amount of the EBITDAs, going from R$ (229) million, in the first semester of 2009, to a total of R$ (92) million in the first semester this year. The Ebitda verified for each company of the Eletrobrás System is stated immediately following the Financial Statement of each company. 2. Eletrobrás Shareholding Participation The results obtained by the companies invested by Eletrobrás had a positive impact on the Company result in the first semester of 2010 of R$ 1,411.9 million, deriving from the evaluation of the shareholding investments, as shown below. R$ thousand Parent Company Consolidated 06/30/2010 06/30/2009 06/30/2010 06/30/2009 Investments in controlled companies Equity Method 1,167,863 144,248 - - Capital Income - ITAIPU 32,685 40,629 32,685 21,359 1,200,548 184,877 32,685 21,359 Investments in Affiliates Equity Method 139,540 248,524 139,540 248,524 Interest on Own Capital 21,852 44,880 21,852 44,880 161,392 293,404 161,392 293,404 Other investments Interest on Own Capital 2,969 13,588 2,969 13,588 Dividends 39,566 43,768 39,566 43,768 Investment remuneration in partnerships 7,419 7,949 40,818 93,581 49,954 65,305 83,353 150,937 1,411,894 543,586 277,430 465,700 3 3  Financial Result The devaluation of the Real compared to the US$ dollar and the fact that Eletrobrás holds relevant part of its receivables (net of obligations)  R$ 9,546.2 million (US$ 5,299.0 million)  indexed to the foreign currency, mainly to the US$ dollar, produced a positive impact on the Companys result in the first semester of 2010 when a net revenue of R$ 358.0 million was registered, deriving from the currency variation. R$ 130.4 million were registered in the second quarter of 2010. In the first semester of the previous year a loss of R$ 3,108 million was registered, of which R$ 2,909 million were registered in the second quarter of 2009. Relating to the monetary variation deriving from the internal indices, a gain of R$ 341.2 million was verified, against a small gain of R$ 0.9 million in the same period of 2009, as shown below: R$ thousands Parent company Consolidated 06/30/2010 06/30/2009 06/30/2010 06/30/2009 Financial Revenues (Expenses) Revenues from interest, commission and fees 1.109.524 1,957,305 422.644 603,461 Debt Charges Charges on Shareholders Remuneration Revenue from Financial Applications 561.261 609,207 659.224 658,533 Arrears surcharge on electric energy 880 1,507 127.028 98,031 Other Revenues (expenses) 105.741 125.648 (2,857) Sub Total 857,587 1,481,674 (85,797) Net monetary and currency variation Net monetary variation Net currency variation 357.987 900 337.210 135,249 Sub Total 699,173 525,942 Total 1.556.760 440.145 The main indeces of the financing contracts and of the onlendings showed the following variations: Dollar and IGPM Variation 3.1  Financing Receivable By the end of the first semester of 2010, the Company held 775 contracts of loans and financing granted, totaling R$ 28,355,087 thousand (March 31, 2010  R$ 28,987,2864 thousand), as per table below: Currency US$ thousand (equivalent) % R$ thousand US$ Dollar 7,866,707 14,171,873 IGP-M 1,641,652 2,957,436 Real 5,934,871 10,689,868 Yen 232,948 419,656 EURO 64,533 1160,2558 Total 15,741,284 28,355,087 4 3.1.1  Parent Company PARENT COMPANY 06/30/2010 03/31/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Controlled cos and controlled as a whole FURNAS 7.58% 7.58% CHESF 8.75% 8.75% - ELETROSUL 7.46% 7.46% ELETRONORTE 13.07% 13.07% ELETRONUCLEAR 11.73% 11.73% CGTEE 2.54% 2.54% Distribuição Alagoas 6.61% 6.61% Distribuição Rondônia 8.45% 8.45% - Distribuição Piauí 9.39% 9.39% - Distribuição Acre 7.39% 7.39% - Amazonas Energia 7.95% 7.95% - ITAIPU 7.08% 0 7.08% - OTHER CEMIG 6.22% 6.22% COPEL 8.39% 8.39% 0 CEEE 8.01% 8.01% - DUKE 10.00% 10.00% AES TIETÊ 10.00% 0 5 - 10.00% AES ELETROPAULO 10.48% 10.48% TRACTBEL 12.00% - 12.00% - CELPE 6.00% 6.00% CEMAR 5.94% 5.94% - CESP 9.36% 9.36% OUTRAS - - ( - ) PCLD - T O T A L 3.1.2  Consolidated CONSOLIDATED 06/30/2010 03/31/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Controlled cos and as a whole FURNAS - CHESF - ELETROSUL - ELETRONORTE - ELETRONUCLEAR - CGTEE - Distribuição Alagoas - Distribuição Rondônia - Distribuição Piauí - Distribuição Acre - Amazonas Energia - ITAIPU - - - Other CEMIG 6,22% 6.22% COPEL 8,39% 8.39% 0 CEEE 8,01% 8.01% - DUKE 10,00% 10.00% AES TIETÊ 10,00% - - - 10.00% AES ELETROPAULO 10,48% 10.48% TRACTBEL 12,00% - - 12.00% - CELPE 6,00% 6.00% CEMAR 5,94% 5.94% - CESP 9,36% 9.36% Other - - ( - ) PCLD - T O T A L 5 The long term installment of loans and financing granted using sector as well as own resources, including onlendings, have the following maturities: After 2015 Total PARENT COMPANY CONSOLIDATED 3.2  Financing Payable Eletrobras ended the first semester of 2010 with 13 contracts amongst loans, financings and bonds, totaling RS 5,161,591 thousand (March 31, 2010 - R$ 5,147,410 thousand), as shown below: Currency US$ thousand (equivalent) % R$ thousand US$ Dollar 2.598.756 90,70% 4.681.658 EURO 66.825 2,33% 120.384 Yen 199.583 6,97% 359.548 Total 2.865.163 5.161.591  Parent Company PARENT COMPANY 06/30/2010 03/31/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Foreign Currency Financial Institutions Inter-American Development Bank - IDB 5.32% 5.32% Corporación Andina de Fomento - CAF 2.87% 2.87% - Kreditanstalt fur Wiederaufbau - KFW 3.86% 76 3.86% AMFORP & BEPCO 6.25% 6.25% Dresdner Bank 2.15% 2.15% - Eximbank 1.85% 1.85% - OTHER - Bonds Bonds due date 11/30/2015 7.75% - 7.75% - Bonds due date 07/30/2019 6.87% - 6.87% - - - Other National Treasury - ITAIPU - Local Currency FIDC - Other - Total  Consolidated CONSOLIDATED 06/30/2010 03/31/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Foreign Currency Financial Institutions Inter-American Development Bank - IDB 5.32% 5.32% Corporación Andina de Fomento - CAF 3.97% 3.97% - Kreditanstalt fur Wiederaufbau - KFW 3.87% 76 3.87% AMFORP & BEPCO 6.25% 6.25% Dresdner Bank 2.15% 2.15% Eximbank 1.85% 1.85% - Outras - Bonds Bonds due date 11/30/2015 7.75% 7,75% - Bonds due date 07/30/2019 6.87% 6,87% - - - Other National Treasury - ITAIPU Local Currency FIDC - - - Other TOTAL 6 a) The debts are guaranteed by the Government and/or by Eletrobrás b) The total debt in foreign currency, including financial charges, correspond to R$ 5,161,591 thousand, equivalent to US$ 2,865,163 thousand and the consolidated debt amounts to R$ 14,359,062 thousand, equivalent to US$ 7,970,614 thousand. The percentage breakdown by currency is presented as follows. c) The loans and financing are subject to charges, whose average rate in the second quarter of 2010 was 4.69% pa. The average rate the first quarter of 2010 was 5.19% p.a US$ EURO YEN Parent Company 91% 2% 7% Consolidated 96% 1% 3% d) The long-term loans and financings stated in thousand of US$ dollars have the following maturities: After 2015 TOTAL Parent Company Consolidated 4  Provisions 4.1 Operating Provisions R$ thousand PARENT COMPANY CONSOLIDATED 06/30/2010 06/30/2009 06/30/2010 06/30/2009 Contingencies 54,852 (68,900) PCLD  Consumers and Resellers - - PCLD - RTE - - PCLD  Financings and loans 10,912 61,821 PCLD  ICMS credits - - PCLD - Securities 4,466 7,681 Losses in realization of AFAC 42,197 27,030 - - Unfunded liabilities in subsidiaries - (4,451) - - Other 75,752 837 188,179 24,018 AFAC - Advances for future capital increase 7 4.2 Provision for credits of questionable liquidation - PCLD The controlled companies constitute and maintain provisions in accordance with ANEEL considering the analysis of the values which are stated in the overdue receivables line item and in part losses report, the amount is considered enough by the Companys management to cover eventual loss enduring the performance of these assets. The balance on June 30, 2010 is R$ million (March 31, 2010 - R$ 2,052,662 million), as follows: CONSOLIDATED R$ thousand 06/30/2010 03/31/2010 RTE (Free Energy - Loss of Revenues and Part "A") Consumers and Resellers Companhia Energética do Amapá Others Consumers of the Distribution Companies CCEE - Short-Term Energy 4.3 Provision for Contingencies At the time of closing of the Financial Statements, the Company showed the following provisions for contingent liability, by nature: Parent company Consolidated 06/30/2010 03/31/2010 06/30/2010 03/31/2010 CURRENT Labor - 83,255 113,557 Taxes - 33,267 38,080 Civil - 34,359 52,268 (-) Legal Fees - (59,909) - 90,972 139,783 NON-CURRENT Labor 1,007,127 877,905 Taxes - - 124,888 114,458 Civil 2,633,791 2,804,858 (-) Legal Fees 2,599,007 2,360,727 5  Financial Results, for information purposes only, with and without Itaipu Binacional Below, we present, for analysis, the summary of Balance Sheet and Consolidated Financial Results, excluding the effects of the pro rata consolidation of Itaipu Binacional. The information aims at making the Accounting Statements of Itaipu Binacional in the Consolidated Statements of the Eletrobrás System clear, taking into account its specificities. It should be, in no circumstances, as being the Consolidated Accounting Statements of the Eletrobrás System. CONSOLIDATED BALANCE SHEET (for information purposes, only) 06/30/2010 WITHOUT ITAIPU WITH ITAIPU Asset Current Consumers and Resellers Financings and Loans Others Non-Current Long-Term Assets Financings and Loans 15,074,002 9.193.832 Others 9,130,596 9.315.059 24,204,598 18.508.891 Investments 7,672,888 7.582.813 Property, plant and equipment deferred and intangible 62,525,402 78.466.471 70,198,290 86.049.284 Total of Asset 123,351,079 133.466.929 Liability and Shareholders' equity Current Financings and Loans 693,772 1.064.192 Suppliers 3,628,574 3.054.381 Others 9,412,938 9.944.609 13,735,284 14.063.182 Non-Current Financings and Loans 8,214,629 17.071.397 Others 23,128,353 24.059.536 31,342,982 41.130.934 No control Shareholders Participation 223,409 223.409 Shareholders' equity 78,049,404 78.049.404 78,272,813 78.272.813 Total of Liability and Shareholders' equity 123.351.079 133,466,929 8 STATEMENT OF INCOME (for information purposes only) 06/ 30/2010 WITHOUT ITAIPU WITH ITAIPU OPERATING REVENUE Operations of electric energy Deductions Other OPERATING COSTS AND EXPENSES Electricity purchased for resale Depreciation and amortization Deferred loss from Itaipu - Other OPERATING RESULT BEFORE FINANCAIL RESULT FINANCIAL RESULT RESULT OF PARTICIPATIONS OTHER REVENUES AND EXPENSES RESULT BEFORE SOCIAL CONTRIBUTION AND INCOME TAX SOCIAL CONTRIBUTION AND INCOME TAX RESULT BEFORE PARTICIPATIONS Minority Participation NET INCOME FOR THE PERIOD NET INCOME PER SHARE R$ 1.53 R$ 1.53 9 Balance Sheet for the period ended on June 30 (R$ thousand) Parent Company Consolidated Assets Current Assets Cash and cash equivalents Restricted cash Consumers and resellers Loans and financing Fuel consumption account - CCC Investment remuneration Renegotiated credits Fiscal assets deferred Compensation rights Sundry debts Materials and supplies Prepaid charges - - Other Non-Current Assets Loans and financing receivable Renegotiated credits Marketable securities Nuclear fuel inventories - - Fiscal assets deferred Fuel consumption account - CCC Compensation rights Other Advances for shareholding participation Investments Property, plant and equipment Intangible Total Assets 10 Parent Company Consolidated Liabilities and Stockholders Equity Current Liabilities Loans and financing Compulsory loan Suppliers Anticipated energy sales Taxes payable Fuel consumption account - CCC Shareholders remuneration Federal treasury credits Estimated obligations Reimbursement obligations Employee postemployment benefits - Provision for contingencies - - Fees as per regulations - - Other Non-Current Liabilities Loans and financing Federal treasury credits Global Reversal Reserve - RGR Compulsory loan Taxes payable - - Shareholders remuneration - - Decommissioning obligations - - Anticipated energy sale - - Fuel consumption account - CCC Provision for contingencies Employee postemployment benefits - Uncovered liability in controlled cos - - - Other Minority interest - - Stockholders Equity Capital Stock Tresury shares - - Additional paid-in capital Re-evaluation reserves Appropriated retained earnings Equity evaluation adjustment Accrued income Advances for future capital increase Total Liabilities and Stockholders Equity 11 Statement of Income for the period ended on June 30 (R$ thousand) Parent Company Consolidated Operating Revenues 2010 2010 Operations of electric energy 3,361,907 2,081,711 13,733,857 12,123,741 (-) Regulatory charges on revenues - - (-) Taxes on revenues - - Equity in earnings of affiliated companies 1,369,487 543,586 297,467 465,700 Other operating revenues - - 422,217 243,161 4,731,394 2,625,297 13,289,592 11,688,368 Operating costs and expenses Payroll and related charges/thrird-party services/material and supplies 191,883 159,826 3,162,277 2,758,366 Electricity purchased for resale 3,602,549 3,121,598 3,001,447 2,700,933 Fuel for electric power production - - 367,638 428,190 Taxes - PASEP and COFINS 73,110 68,792 807,947 774,285 Use of basic transmission network - - 621,076 585,936 Remuneration and reimbursement - - 556,107 658,084 Depreciation and amortization 3,633 3,014 1,212,730 1,197,806 Operating provisions 188,179 24,018 464,904 729,642 Deferred loss from Itaipu - - 509,814 616,636 Donations and contributions 95,029 81,996 126,545 97,807 Other 58,391 55,943 240,553 542,047 4,212,774 3,515,187 11,071,037 11,089,732 Operating result before financing result 518,620 2,218,555 598,636 Financing result 1,556,760 440,145 Other revenues (expenses) - - 40,951 Operating Result 2,075,380 2,658,700 Result before social contribution and minority participation 2,075,380 2,658,700 Income tax 386,752 266,642 Social Contribution 139,438 50,236 Income before Participations 1,733,650 1,763,854 Minority participation - - Net income (loss) for the period 1,733,650 1,733,650 Net income (loss) per share 1.53 1.53 12 Cash Flow for the period ended on June 30 (R$ thousand) Parent company Consolidated Net income before income tax and social contribution 2,075,380 2,628,496 Adjustments to reconcile net income with cash generated by operations Depreciation and amortization 3,634 3,014 1,212,730 1,203,200 Net monetary/exchange variations 231,033 2,479,428 361,321 Financial charges 129,991 237,440 Equity method result Provision for uncovered liabilities Provision for deferred taxes - 526,765 509,624 Provision for credits of questionable liquidation 107,565 28,628 254,105 318,656 Provision for contingencies - 68,900 94,058 394,265 Provision for complementary securities - - 43,342 3,666 Charges on RGR 161,691 151,938 280,391 173,046 Adjustment present value - - - Regulatory assets/liabilities 227,528 1,042,935 315,856 1,038,776 Minority participation result - - Financial charges on stockholders equity 95,360 731,055 98,646 735,812 Result from Itaipu to compensate - - 509,814 616,636 Loss/Income sales of assets - - 17,360 35,381 Other 89,208 4,773 2,849,009 2,804,081 3,941,732 (Increases) decreases in operating assets Restricted cash 14,398 14,398 Consumers and resellers Fuel consumption account - CCC 62,854 Deferred fiscal assets 571,917 674,519 Reimbursement rights 129,356 237,051 237,051 Debtors Stored materials Expenses paid in advance - - 12,365 Others 18,927 98,139 203,841 Increases (decreases) in operating liabilities Compulsory loan 8,234 8,234 Suppliers Anticipated energy sale 279,659 244,151 280,396 243,984 Taxes and social contributions - Fuel consumption account - CCC 391,037 411,024 391,037 412,309 Estimated obligations 89,976 205,126 Reimbursement obligations 280,640 392,260 280,639 392,260 Research and development - Regulatory charges - - Others 114,269 841,816 607,782 Resources from (applied in) operating activities 239,258 2,654,150 1,658,492 Payment of Financial Charges Payment of Global Reversion Reserve (RGR) charges Financial Charges receivable 0 542,569 10,839 564,201 Payment of Income Tax and Social Contributions Judicial Deposits - 22,720 991,549 169,948 Financing Activities Loans and financing obtained  long-term 22,595 179,099 415,618 281,491 Loans and financing paid Shareholders remuneration - paid Payment of refinancing of taxes and contributions (principal) - - Compulsory loan and Global Reversion Reserve 491,108 366,228 491,108 366,228 Others 93,413 827,178 Resources from (applied in) financing activities Investment Activities Loans and financing - granted Loans and financing - received 2,764,604 2,280,346 2,444,620 1,887,482 Received renegotiated energy credits - - 157,001 457,557 Acquisition of property, plant and equipment Acquisition of intangible assets - - Acquisition/capital increase in corporate participations Received remuneration on investments in corporate partnerships 753,589 845,678 782,647 724,909 Others 1,306 45,381 53,565 Resources from (applied in) investment activities 660,907 1,723,240 443,671 Increase (reduction) in cash and cash equivalent 22,234 Cash and cash equivalent  beginning of period 12,495,719 9,370,041 15,398,093 12,832,000 Cash and cash equivalent  end of period 10,764,728 9,392,275 13,152,006 12,154,669 22,234 13 Structure of Eletrobras Capital structure As at June 30, 2010 the capital of Eletrobras had the following composition: Shareholders Common PREF. "A" PREF. "B" TOTAL TOTAL % Federal Gov. 52.00% 0.00% 41.56% Bndespar 21.08% 8.23% 18.50% FND 5.04% 4.03% FGHAB 0.11% 0.09% FGI 3.85% 0.77% FGO 0.49% 0.10% Others 21.77% 100.00% 87.43% 34.95% Under CBLC Custody 21.65% 57.75% 74.48% 32.25% Residents 6.83% 57.75% 24.82% 10.45% Non-residents 7.48% 1 0.00% 35.28% 13.05% ADR Prog, 7.34% 14.38% 8.75% Others 0.12% 42.25% 12.95% 2.70% Residents 0.12% 42.23% 12.95% 2.70% Non-residents 0.00% 27 0.02% 0.00% 0.00% 14 Eletrobras Shareholders 06/30/2010 06/30/2009 Variation Common 76.35% Pref. (2.94%) Total 16.62% The amount of shareholders increased 16.62% between June 2009 and June 2010. There was an increase of 76.35% of the common shareholders and a decrease of 2.94% of preferred shareholders. Eletrobras non-resident Shareholders 06/30/2010 06/30/2009 Variation Common (0.84%) Pref. 1.27% Total 0.11% Between June 2009 and June 2010, there was an increase of 011% of non-resident shareholders. A decrease of 0.84% of common shareholders and an increase of 1.27% of preferred shareholders, can be noticed. Eletrobras resident Shareholders 06/30/2010 06/30/2009 Variation Common 83.88% Pref. B (3.04%) Total 21.47% Concerning the resident shareholders, between June 2009 and June 2010 there was an increase in share participation of 21.47%. There was a decrease of common shares participation of 83.88% and a decrease of preferred shares participation of 3.04%. Share performance analysis Shares Eletrobras Preferred Shares - ELET6 During the second quarter of 2010, the maximum price achieved by Eletrobras preferred shares (ELET6) was R$ 30.75, on April 1 st . The lowest price registered was R$ 25.91, on June 9. The preferred shares had a devaluation of 6.28% from R$30.09 on March 31 to R$ 28.2 on June 30. The quotations related are values ex-dividend. 15 Trading Performance São Paulo Stock Exchange Price (Average monthly price) Number of Trades (Average daily number) Number of Shares (Average daily number) January February March April May June Eletrobras Common Shares - ELET 3 During the second quarter of 2010, the maximum price recorded by Eletrobras common shares (ELET3) was R$26.12, on April 1 st . The lowest price registered by that type of share was R$ 21.86, on May 20. At the end of the quarter those shares reached the price of R$ 23.86. Regarding the price reached in March 31, R$25 .75, the shares showed a negative variation of 7.34%. The quotations related are values ex-dividend. Trading Performance São Paulo Stock Exchange Price (Average monthly price) Number of Trades (Average daily number) Number of Shares (Average Daily number) January February March April May June Analysis of Eletrobras shares and Ibovespa The table below represents, in index-numbers, the performance of Eletrobras shares and IBOVESPA. We can see that in the first quarter of 2010 the Ibovespa had negative variation of 11.16
